COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-16-00420-CV


Paul Lair                              §    From the 360th District Court

                                       §    of Tarrant County (360-505502-11)
v.
                                       §    December 22, 2016

Brandi Lair                            §    Per Curiam

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS

                                   PER CURIAM